Citation Nr: 0517072	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  94-22 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for chronic arthralgias 
of multiple joints, including due to an undiagnosed illness.  

2.  Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1985 to June 
1993, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.  In 2001, the 
appellant moved to Virginia, jurisdiction over his claims 
file was transferred to the Regional Office (RO) in Roanoke, 
Virginia.  

The case was last before the Board in February 2004, when it 
was remanded for further action.  


REMAND

The Board remanded this appeal in February 2004 in order to 
secure compliance with the notification requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Unfortunately, the 
Appeals Management Center (AMC) sent the VCAA notification 
letter and the supplemental statement of the case to an 
obsolete address in Pennsylvania, rather than to the 
appellant's current address in Virginia.  The supplemental 
statement of the case has been returned as undeliverable, and 
the Board cannot be sure that the VCAA letter was received by 
the appellant.  Thus, in order to preserve the appellant's 
due process rights, further action is required.  

In addition, the recent VA examination of the appellant on 
May 15, 2002, was performed by a nurse practitioner rather 
than a physician, and the examiner's opinion concerning the 
etiology of the claimed arthralgias of multiple joints is not 
adequate for adjudication purposes.  Further examination of 
the appellant by a physician with appropriate expertise is 
needed.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  This letter and a copy of 
the supplemental statement of the case 
issued in April 2005 must be mailed to 
the appellant's current address in Rice, 
Virginia.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  Then, the appellant should be 
afforded an examination by a physician 
with appropriate expertise.  The claims 
file must be provided to the examiner for 
review in connection with this 
examination, and the examination report 
must state that the claims file has been 
reviewed.  Based upon this examination of 
the appellant and a review of the 
historical material in the claims file, 
the examiner is requested to determine if 
the appellant currently has chronic 
arthralgia and if so the examiner should 
identify the involved joints.  In 
addition, with respect to any chronic 
arthralgia found to be present, the 
examiner should provide an opinion as to 
whether the arthralgia is due to a known 
clinical diagnosis, an undiagnosed 
illness or a medically unexplained 
chronic multisymptom illness, such as 
fibromyalgia.  If the arthralgia is due 
to a known clinical diagnosis, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the diagnosed disorder 
is etiologically related to service, to 
include the arthralgia noted in service 
medical records.  The rationale for all 
opinions expressed should also be 
provided.  

5.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

6.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case (mailed to the appellant's 
current address in Virginia) and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




